Citation Nr: 0814399	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to rating in excess of 20 percent for cervical 
degenerative disc disease with neck strain and headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO denied the 
veteran's claim for an increased rating.  Later the same 
month, the veteran filed a notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in July 2006; and 
later the same month the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals).  
Supplemental SOCs (SSOCs), reflecting the continued denial of 
the claim, were issued in November 2006 and January 2008.  

Inasmuch as a higher rating for the veteran's cervical spine 
disability is assignable, and the veteran is presumed to seek 
the maximum available benefit; therefore the matter of an 
increased rating for this disability remains for appellate 
consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned agreed to grant, a 30-day 
abeyance for the veteran to submit the report of an upcoming 
VA examination, scheduled for March 26, 2008.  To date, 
however, no additional evidence has been received. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the veteran's hearing, she raised a claim to reopen her 
previously denied claim for service connection for iritis as 
secondary to her service-connected cervical spine disability.  
As this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, this matter is referred to 
the RO for appropriate action.


REMAND

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim (various private treatment records, to 
include a March 2008 record reflecting an assessment of 
ankylosing spondylitis with recurrent iritis and positive 
HLA-B27 and a recommendation that the veteran see a 
connective tissue specialist) was associated with the record 
after the RO issued the SSOC in January 2008.  This evidence 
must be considered by the agency of original jurisdiction 
(the RO) for review and preparation of an SSOC unless this 
procedural right is waived.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  See 38 C.F.R. 
§ 20.1304(c) (2007).  In this appeal, the RO has not 
considered the additionally-submitted evidence, and the 
veteran has not waived her right to preliminary review by the 
RO.  Hence, a remand for RO consideration of the additional 
evidence, in the first instance, is warranted.

The Board also finds that, prior to the readjudicating the 
claim, additional RO action on the claim is warranted.

During her hearing, the veteran testified that her cervical 
spine disability has worsened since she was last examined by 
VA in December 2007.  Moreover, although she has reported 
that her cervical spine disability continues to cause 
headaches on a nearly daily basis-24 days out of a 30-day 
period-the prior VA examiner did not provide sufficient 
clinical findings to permit discussion of  whether the 
veteran is entitled to a separate rating for the veteran's 
headaches, as a distinct neurological disability, under 
Diagnostic Code 8100.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (holding that a veteran is entitled to separate 
ratings for each residual arising from a single disability 
only if none of the symptomatology for one condition is 
duplicative or overlapping with symptomatology of the other 
condition).  The Board also points out that clinical findings 
related to other neurological problems associated with the 
veteran's cervical spine disability were also sketchy.  

Further, the veteran also testified that she has been 
diagnosed with arthritis and that her symptomatology 
encompasses the entire spine and goes all the way down her 
leg, resulting in sciatica and a limp favoring her left side.  
On examination, the physician should also address whether the 
veteran's symptoms along the entire spine, to include 
sciatica or radiculopathy,  are either residual to the in-
service injury, or represent a progression, of the cervical 
spine disability for which service connection has been 
granted; and, if not a progression of the service-connected 
disability, whether it is possible to separate the 
nonservice-connected thoracolumbar spine symptoms from those 
of the veteran's service-connected cervical spine disability, 
.  The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

Hence, the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to her by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA treatment records from the Providence, Rhode 
Island VA Medical Center (VAMC) dated from September 22, 2003 
to February 6, 2006.  However, the veteran also testified 
that she has been seen at the New Bedford and Jamaica Plains, 
Massachusetts VAMCs, but no VA medical records from these VA 
facilities have been associated with the record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records since February 6, 2006 from the 
Providence VAMC and since November 25, 2004 from the New 
Bedford and Jamaica Plains VAMCs, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duty to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The RO provided the 
general notice required by Dingess/Hartman in a letter dated 
in March 2006, prior to the last readjudication of her claim 
in a January 2008 SSOC.

In November 2005 and March 2006, the RO sent the veteran 
notice letters which addressed her claim for an increased 
rating for her cervical spine disability.  However, the 
collective notices of the RO in the record fail to meet the 
specific notice requirements applicable to claims for 
increased ratings discussed by the United States Court of 
Appeals for Veterans Claims (Court) in a recent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the November 2005 and the March 2006 VCAA letters 
collectively provided the notice required in (1), (3) and (4) 
above in relation to the veteran's claim for a higher rating 
for her cervical spine disability.  However, the RO has not 
given the general notice required by (2) above.  Accordingly, 
due process requires that notice to the veteran that meets 
the requirements of Vazquez-Flores-particularly that 
specified in (2) above-must be provided.  As action by the 
RO is needed to fulfill the notification provisions of the 
VCAA (see, e.g., Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)), a remand of 
the matter on appeal to the RO is warranted.  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that she has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in her possession, and ensure that its 
notice to the veteran meets the notice requirements of 
Vasquez Flores, as outlined above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran from the 
Providence VAMC (from February 6, 2006 to 
the present), and from the New Bedford 
and Jamaica Plains VAMCs ( from November 
25, 2004 to the present), to include a 
copy of any March 2008 VA examination.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's cervical 
spine with neck strain and headaches 
disability may be rated under 38 C.F.R. 
§§ 4.71a and 4.124a.  The notice should 
also explain that, if the diagnostic 
code(s) under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
cervical spine disability. In particular, 
the physician should render findings as 
to the frequency and severity of 
associated headaches, to include whether, 
and how often, the veteran experiences  
any prostrating headaches.  The examiner 
should also comment on the frequency and 
duration of any incapacitating episodes 
(episodes of signs and symptoms that 
require bed rest prescribed by a 
physician and treatment by a physician, 
if any).  The examiner should comment on 
the chronicity of the symptoms, whether 
such symptoms are constant, or nearly 
constant, and the effect of such symptoms 
on the veteran's economic adaptability.  

The neurological examiner should also 
offer an opinion as to whether the 
veteran has any separately ratable 
neurological residual of the in-service 
injury, to include headaches, sciatica 
and/ or radiculopathy (in addition to 
orthopedic residuals) as a manifestation 
of the service-connected injury to the 
veteran's cervical spine; and, if so, 
provide an assessment of the severity of 
any such disability.  

The orthopedic examiner should conduct 
range of motion testing of the cervical 
and thoracolumbar spine, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
cervical and thoracolumbar spine.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the cervical and thoracolumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The orthopedic examiner should also 
indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable).

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should also render 
findings particularly responsive to the 
criteria for rating intervertebral disc 
syndrome (IVDS) -- specifically, comment 
as to the existence and frequency of any 
of the veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with her cervical spine 
disability, the examiner should indicate 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6 
weeks.  

Then, considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether any of the veteran's 
thoracolumbar symptoms represent a 
residual of the in-service injury 
(resulting in the grant of service 
connection for cervical spine) or 
progression of the cervical spine for 
which service connection has been 
granted.  If not, the examiner should 
indicate whether it is possible to 
separate the veteran's thoracolumbar 
symptoms from those of the veteran's 
service-connected cervical spine 
disability.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claim.  If the veteran fails, without 
good cause, to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include all applicable 
diagnostic codes under 38 C.F.R. §§ 4.71a 
and 4.124a, and consideration as to 
whether a separate rating for headaches 
or any other neurological problems, 
pursuant to Esteban (cited to above) is 
warranted.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



